Hancock, Jr., and Schnepp, JJ. (dissenting).
We agree that the order granting summary judgment in favor of plaintiff should be reversed. We believe, however, that the moving and answering papers should be deemed to be the complaint and the answer as provided by CPLR 3213 and that the action should not be dismissed. There was no cross motion for summary judgment and plaintiff has never submitted an affidavit addressed to the defense of usury. Inasmuch as her motion for summary judgment was granted from the Bench, she had no reason to do so. By dismissing her action we deprive her of the opportunity to attempt to raise factual issues negating the defense of usury on the trial of the action or in response to defendant’s motion for summary judgment. (Appeal from order of Onondaga Supreme Court, Roy, J. — summary judgment in lieu of complaint.) Present — Simons, J. P., Callahan, Hancock, Jr., Doerr and Schnepp, JJ.